Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 are currently pending in the instant application.  Applicants have amended claims 1-8 in an amendment filed on April 7, 2022.  Claims 1 and 2 are considered allowable and claims 3-8 are rejected in this Office Action.

I.	Response to Arguments
Applicants’ amendment, filed on April 7, 2022, has overcome the rejection of claims 1-8 under 35 USC 112(b) as being indefinite for the term “substituent”.  The above rejection has been withdrawn.
Applicants’ amendments with respect to the rejection of claims 3-5 under 35 USC 112(b) as being incomplete for omitting essential steps and the rejection of claims 6-8 under 35 USC 112(b) as being incomplete for omitting essential steps do not overcome the rejections.  Both claim 3 and claim 6 are missing the essential step which shows the final product being obtained. It appears that the final product being prepared in both claims 3 and 6 is the compound of formula IV. If this is the case, then the phrase “A preparation method for preparing a pyrazole” should read “A preparation method for preparing a halogen-substituted alkyl-1-methyl pyarzole of formula IV to overcome the rejection. Or Applicants can include a final step showing that the “pyrazole” has been obtained if it is different from the compound of formula IV and has clear support in the specification.
The rejection of claims 3-5 under 35 USC 112(b) as being incomplete for omitting essential steps and the rejection of claims 6-8 under 35 USC 112(b) as being incomplete for omitting essential steps have been maintained.

II.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps that are essential in showing the final product “a pyrazole” being obtained in claim 3.  
As mentioned above, it appears that the final product being prepared in claim 3  is the compound of formula IV. If this is the case, then the phrase “A preparation method for preparing a pyrazole” should read “A preparation method for preparing a halogen-substituted alkyl-1-methyl pyarzole of formula IV to overcome the rejection, for example.


Claims 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps that are essential in showing the final product “a pyrazole” being obtained in claim 6.
As mentioned above, it appears that the final product being prepared in claim 6 is the compound of formula IV. If this is the case, then the phrase “A preparation method for preparing a pyrazole” should read “A preparation method for preparing a halogen-substituted alkyl-1-methyl pyarzole of formula IV to overcome the rejection, for example. 


III.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626